Citation Nr: 0303109	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  00-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to Agent Orange. 

2.  Entitlement to special monthly compensation at the 
housebound rate.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

George E. Guido Jr.,  Senior Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2001, the veteran withdrew his request for a Board 
hearing.  In September 2001, the Board granted the veteran's 
motion to advance the case on the docket.  Also in September 
2001, the Board remanded the case to the RO to afford the 
veteran VA neurological and housebound examinations and to 
give the veteran the opportunity to identify and submit 
additional evidence from private health-care providers and to 
obtain VA records.  The Board also requested certain 
procedural development, including the issuance of a 
Supplemental Statement of the Case.  In June 2002, the 
scheduled VA examinations were canceled because of the 
veteran's poor health.  The RO then completed the requested 
procedural development.  As the development requested by the 
Board has been substantially completed, no further action by 
the RO is necessary to comply with the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The record shows that the veteran has not completed his 
application for a claim of service connection for Type II 
diabetes due to exposure to Agent Orange. 


FINDINGS OF FACT

1.  Neither acute nor subacute peripheral neuropathy is 
shown. 

2.  Peripheral neuropathy, other than acute and subacute 
peripheral neuropathy, is not shown to have been present in 
service, it was initially manifested more than one year after 
service and it is not directly, causally related to exposure 
to Agent Orange in service.   

3.  The veteran does not have a single service-connected 
disability rated as 100 percent disabling. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service; nor is it to be presumed on to have been incurred 
in service, nor is it due to exposure to Agent Orange.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(e) (2002). 

2.  The criteria for special monthly compensation on the 
basis of being housebound are not met.  38 U.S.C.A. § 1114(s) 
(West 2002): 38 C.F.R. § 3.350(i) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA 

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002). 

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  The record 
shows that, in the September 2001 remand, the veteran was put 
on notice that medical opinions were needed to support his 
claim that symptoms and diagnoses earlier than 1997 were 
manifestations of peripheral neuropathy and that he was 
housebound.  In November 2001, the RO notified the veteran 
that he should provide the names and addresses of health-care 
providers, who treated him for peripheral neuropathy and who 
had addressed the housebound issue and that with proper 
authorization from him VA would obtain private treatment 
records.  The RO also notified him that if he would identify 
the VA facility where he received treatment and the dates of 
treatment, VA would obtain those records.  In the August 2002 
Supplemental Statement of the Case, the RO cited and provided 
the full text of 38 C.F.R. § 3.159, which contains the 
duty-to-notify provisions of 38 U.S.C.A. § 5103.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  For these 
reasons, the Board concludes that the 
duty-to-notify provisions of the VCAA have been complied 
with. 

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, after the Board's 
remand and the RO's November 2001 notice, the veteran 
indicated by phone that all available evidence had been 
identified and he had no additional evidence to submit.  As 
the veteran has not provided additional information, 
identifying any other medical records, either VA or private, 
to substantiate his claim, there are no additional records to 
obtain and the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.

I.  Service Connection 

Presumptive Service Connection Due to Exposure to Agent 
Orange

The veteran claims that his exposure to Agent Orange while 
serving in Vietnam caused peripheral neuropathy.  He asserts 
that symptoms attributed to gout were in fact symptoms of 
peripheral neuropathy, which started in his feet and hands 
and moved to his legs and internal organs. 

The term "Agent Orange" is used throughout the decision to 
denote certain "herbicide agents" as defined by the 
governing law and regulations, used in support of the United 
States military operations in the Republic of Vietnam during 
the period from January 9, 1962, to May 7, 1975.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 307(a)(6). 

The veteran served in the Republic Vietnam from February 1966 
to February 1967 and he is presumed to have been exposed to 
Agent Orange.  38 U.S.C.A. § 1116(f).  However, presumptive 
service connection for a disease associated with exposure to 
Agent Orange is afforded to only those diseases listed in the 
statute or regulation as having been found by the Secretary 
of VA to have a positive association with exposure to certain 
herbicide agents.  The list includes only "acute and 
subacute" peripheral neuropathy.  38 C.F.R. § 3.309(e).  
Moreover, the Secretary of VA has found, based on the report 
of the National Academy of Sciences and all other sound 
medical and scientific information and analysis available to 
the Secretary, that presumptive service connection is not 
warranted for chronic persistent peripheral neuropathy.  67 
Fed. Reg. 42,600, 42,605 (June 24, 2002).

For purposes of presumptive service connection, resulting 
from exposure to Agent Orange, acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.  In addition, acute and subacute 
peripheral neuropathy must have manifested to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to the herbicide agent during 
service.  38 C.F.R. § 3.307(a)(6). 

In this case, the service medical records disclose that, in 
April 1967, the veteran was seen on one occasion for pain in 
the area of the right hip joint and upper thigh.  No cause 
for the discomfort was found.  In October 1967, he complained 
of pain in the right groin and right hip with pain radiating 
down the right leg.  The impression was muscle sprain.  These 
are the only two entries that relate in any way to the lower 
extremities.  But as the evidence shows, no neurological 
symptom or finding was associated with the pain.  Rather in 
the first instance, no cause was found and the second 
complaint was attributed to a muscle sprain.  There is no 
evidence of neurological impairment involving the upper 
extremities.  And no evidence of any neurological impairment 
by complaint, history or finding on separation examination in 
August 1968, when the neurologic evaluation was normal. 

In applying the provisions of presumptive service connection, 
resulting from exposure to Agent Orange, the critical period 
is within a year after the last date on which the veteran was 
exposed to the herbicide agent, which in this case would be 
within the year beginning in February 1967 and ending in 
February 1968.  Clearly, in the absence of any evidence of 
acute and subacute peripheral during service, encompassing 
the one year period after the date of last exposure, 
presumptive service connection for a disease associated with 
exposure to Agent Orange does not apply.

B.  Service Connection other than on the basis of Exposure to 
Agent Orange 

Notwithstanding the foregoing, there are other bases for 
establishing service connection that must be considered.  
Service connection may be granted for disability resulting 
from disease incurred in service by affirmatively showing 
inception in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Also since peripheral neuropathy is a disease of the nervous 
system, it is subject to presumptive service connection as a 
chronic disease (on a basis other than exposure to Agent 
Orange) if it became manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307.

As previously discussed the service medical records contain 
no complaint, history, or finding of peripheral neuropathy of 
any type.  After service, both VA and private medical records 
document numbness and tingling and gout as follows: left hand 
numbness (October 1980); numbness in the fingers (February 
and March 1982: the veteran was not interested in an 
electromyogram (a study of neuromuscular function)); tingling 
in fingers of the left hand in 1979 and now same complaint in 
both hands (May and June 1983: the assessment was to rule out 
thoracic outlet syndrome); numbness in both arms (November 
1983); numbness in legs, burning sensation in feet and leg 
weakness (1986); probable gouty arthritis, radiculopathy 
right thigh (1988, 1989: JAR, M.D.); gout (1989-1991, 1993-
1994: LPF, M.D.); and, gouty arthritis (1995, 1996: EOB, 
M.D., stated that it was possible that some of the veteran's 
current medical problems were related to Agent Orange 
exposure, but he would defer to the medical experts at VA).

Sensory polyneuropathy was first document by an EMG/nerve 
conduction study in April 1997 (PE, D.O.: 1997 report).  In 
the report, the doctor stated that no exact etiology of the 
neuropathy was identified.  The doctor expressed the opinion 
that he did not think that there was one way to delineate 
exposure to Agent Orange as a possible cause of the 
condition, but exposure to Agent Orange was at the top of the 
list as a possible differential cause.

The evidence of record after the initial documentation of 
polyneuropathy consists of the following: impressions of 
peripheral neuropathy and Agent Orange exposure (EOB, M.D., 
1997); a recommendation for a full neurologic evaluation for 
a subacute syndrome of numbness and other neurologic symptoms 
(LJR, M.D., 1998); an unclear etiology for numbness in the 
abdominal and genitalia region, probably related to 
peripheral neuropathy from Agent Orange (JKBA, M.D., 
neurosurgeon, 1998); a history of peripheral neuropathy (Pain 
Management Clinic record, 2000); the assessment of chronic 
injuries subjectively secondary to Agent Orange and 
polyneuropathy, subjectively secondary to the above (OFC, 
M.D., 2000); a history of Agent Orange exposure and 
peripheral neuropathy (TCR, M.D., 2000); a statement that the 
veteran was bed and wheelchair bound due to peripheral 
neuropathy related to exposure to Agent Orange (GD, D.O., 
2000); and, a diagnosis of chronic peripheral neuropathy (VA 
examination in July 2000). 

On the basis of the above body of evidence, the evidence does 
not support a finding that peripheral neuropathy was 
affirmatively shown to have onset in service because, as 
previously discussed, the service medical records contain no 
documentation of peripheral neuropathy contemporaneous to 
service or otherwise noted during service based on all the 
evidence of record.  

Also, the first postservice evidence, documenting numbness of 
any kind, was in 1980 with a history dating to 1979.  In 
either event, this is more than 10 years after separation 
service, well beyond the one year presumptive period for 
manifestation of a chronic disease that may be associated 
with service.  This is assuming without deciding that the 
symptoms were manifestations of peripheral neuropathy, as 
there is no independent medical evidence of record 
establishing such a relationship.  As for gout, it was first 
documented in 1988, eight years later, so that, even if gout 
were misdiagnosed, which is not in evidence, it still does 
not establish any symptoms prior to 1979.  Therefore, the 
evidence does not support a finding that peripheral 
neuropathy became manifest to a degree of 10 percent or more 
within 1 year from the date of separation from service. 

Lastly, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation, that is, 
without the benefit of the presumption applicable to exposure 
to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

This means that the veteran may show that exposure to Agent 
Orange actually caused peripheral neuropathy.  Actual 
causation carries a very difficult burden of proof. Combee, 
34 F.3d at 1043.  In this case, since the Secretary is 
required by law to issue a presumption of service connection 
when sound medical and scientific evidence shows a positive 
association between a disease and exposure to certain 
herbicide agents, 38 U.S.C.A. § 1116(b), the veteran would 
have to produce medical or scientific evidence of greater 
weight than that relied upon by the NAS and the Secretary in 
finding that no positive association exists between exposure 
to certain herbicide agents and chronic persistent peripheral 
neuropathy.  See 67 Fed. Reg. 42,600, 42605 (June 24, 2002) 
(explaining scientific basis for finding).

The evidence of direct causation favorable to the veteran 
consists of the similar opinions of JKBA, M.D., a 
neurosurgeon, and GD, D.O., who stated that peripheral 
neuropathy is or probably is related to exposure to Agent 
Orange.  Neither opinion cited to nor was supported by sound 
medical or scientific evidence.  

Other medical opinions have even less probative value on the 
question of direct causation because one physician, EOB, M. 
D., who stated that it was possible that some of the 
veteran's current medical problems were related to Agent 
Orange exposure, deferred to the medical experts at VA for a 
definitive opinion.  Another doctor, PE, D.O., who conducted 
the EMG/nerve conduction study showing polyneuropathy, found 
no exact etiology of the neuropathy, but Agent Orange was a 
possible differential cause.  And, lastly, another physician, 
OFC, M.D., assessed only a subjective association.   

In this case, the probative value of the opinions is 
outweighed by the contrary evidence of record, that is, on 
the basis of the report of the National Academy of Sciences 
and all other sound medical and scientific information and 
analysis available, the Secretary of VA has not found a 
positive association between chronic persistent peripheral 
neuropathy and Agent Orange exposure. 

The remainder of the medical opinions have no probative value 
because they do not address the question of direct causation.  
These opinions merely reflect either a history or diagnosis 
of peripheral neuropathy and of exposure to Agent Orange 
without linking the two. 

While the veteran believes that he developed peripheral 
neuropathy due to Agent Orange exposure, his opinion is not 
evidence because he is not qualified to express an opinion 
that requires specialized medical or scientific knowledge or 
training. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After review of all the evidence of record and for the 
reasons articulated, the Board concludes that the benefit-of-
the-doubt rule does not apply because the preponderance of 
the evidence is against the claim of service for peripheral 
neuropathy on a direct basis, on the basis of presumptive 
service connection for a chronic disease and on the basis of 
presumptive service connection, resulting from exposure to 
Agent Orange.  



II.  Special Monthly Compensation at the Housebound Rate

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. § 3.350(i) for housebound status is 
payable where the veteran has a single service-connected 
disability rated as 100 percent and, (1) he has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability; or, (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This second requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disability to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
his lifetime. 

The veteran has been granted service connection for chloracne 
secondary to exposure to Agent Orange, which is 50 percent 
disabling, and for PTSD, which is also 50 percent disabling, 
and for a left lower extremity scar due to a shrapnel wound, 
which is noncompensably disabling.  The veteran has not 
claimed entitlement to a higher evaluation for any disability 
that has been adjudicated service connected.  His combined 
service-connected disability rating is 80 percent.  Because 
of his service-connected disabilities, he is receiving a 
total disability rating based on individual unemployability, 
effective from December 1995. 

In a June 1999 statement, MWL, M.D., Ph.D., stated that the 
veteran suffered from polyneuropathy, affecting the upper and 
lower extremities, which would justify the use of an electric 
wheelchair or motorized scooter. 

In a July 2000 statement, GD, D.O., stated that the veteran 
was bed and wheelchair bound due to peripheral neuropathy.  
In a June 2002 statement, the doctor stated that the veteran 
had multiple medical problems, including diabetes and 
peripheral neuropathy, and that due to his numerous medical 
conditions, he was experiencing an unsteady gait, causing him 
to collapse on walking, and weakness in the lower 
extremities. 

On VA housebound examination in July 2000, the veteran 
complained that he could not take care of himself.  The 
examiner reported that the veteran was wheelchair bound and 
he was wearing a lumbosacral orthosis to stabilize the spine, 
knee braces and a left wrist splint.  His T-shirt was stained 
with recent discharge from skin lesions.  The veteran 
presented letters from specialists that he had chronic 
peripheral neuropathy.  The veteran indicated that he did not 
leave the house except for doctor visits, that his wife quit 
her job to care for him and that she prepared his food and 
fed him and bathed him and dressed his skin lesions.  The 
assessment was chronic peripheral neuropathy, PTSD and 
chloracne. 

Although there is no question that the veteran is severely 
disabled, his confinement to a wheelchair is due to an 
unsteady gait and weakness in the lower extremities, which 
are not the direct result of either service-connected PTSD or 
chloracne.  

As the condition precedent to an award of special monthly 
compensation on the basis of being housebound is a single 
service-connected disability rated as 100 percent disabling, 
and as none of the veteran's service-connected disabilities 
is rated 100 percent disabling, he does not meet the 
threshold requirement for the benefit. 

Based on the above, the preponderance of the evidence is 
against the veteran's claim for entitlement to special 
monthly compensation on the basis of being housebound. 




ORDER 

Entitlement to service connection for peripheral neuropathy 
on a direct or presumptive basis or due to exposure to Agent 
Orange is denied.

Entitlement to special monthly compensation at the housebound 
rate is denied. 


		
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

